04/20/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs March 14, 2017

             STATE OF TENNESSEE v. TEENA MARIE BRIGHT

                 Appeal from the Circuit Court for Franklin County
                     No. 15-CR-187      J. Curtis Smith, Judge
                     ___________________________________

                           No. M2016-01873-CCA-R3-CD
                       ___________________________________

The Defendant, Teena Marie Bright, pleaded guilty to possession of .5 gram or more of a
methamphetamine with intent to manufacture, sell, or deliver. Pursuant to the plea
agreement, the trial court sentenced the Defendant to eight years as a Range I, standard
offender. The sentence was suspended to supervised probation after 158 days in
confinement. A violation of probation warrant was subsequently issued, and, after a
hearing, the trial court revoked the Defendant’s probation and ordered service of the
balance of the sentence in confinement. The Defendant appeals the trial court’s order
that she serve her sentence in confinement. We affirm the trial court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and CAMILLE R. MCMULLEN, JJ., joined.

Roger D. Layne, Winchester, Tennessee, for the appellant, Teena Marie Bright.

Herbert H. Slatery III, Attorney General and Reporter; Leslie E. Price, Senior Counsel; J.
Michael Taylor, District Attorney General; and Steven H. Strain, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                     I. Background

       On September 24, 2015, the Defendant pleaded guilty to possession of .5 gram or
more of a methamphetamine with intent to manufacture, sell, or deliver. The trial court
sentenced the Defendant to serve eight years as a Range I standard offender, suspended to
supervised probation after 158 days in confinement. The judgment included as
conditions of probation that the Defendant be supervised by the Community Corrections
program and participate in drug court. A copy of the “Drug Court Program Participant
Waiver and Agreement and Order” is included in the record. The Defendant had initialed
each provision and signed the document on the final page indicating her
acknowledgement of the requirements of the Drug Court Program.

        A probation violation warrant was filed on June 28, 2016, based upon the June 23,
2016 order terminating the Defendant from drug court. The order terminating the
Defendant from drug court identified the Defendant’s failure to follow instructions and
“curfew violations” as the violations resulting in her discharge. On December 9, 2015,
the trial court held a probation revocation hearing.

       Ron Bailey, the Drug Court Director, testified at the hearing that the Defendant
was admitted to the Drug Court Program and then went to residential rehabilitation
before entering the Drug Court Program with intensive outpatient and “other entities.”
Mr. Bailey stated that “after a short period of time” it became apparent that the Defendant
had difficulty following instructions and complying with the Court’s directions. Mr.
Bailey explained that if it were not for the Drug Court Program, the Defendant would be
in the Tennessee Department of Correction custody; therefore, it was not only for her
benefit to comply with program requirements but also for the benefit of the community.

       Mr. Bailey testified that on March 31, 2016, the Defendant was twenty minutes
late to an appointment at Centerstone. On April 1, 2016, the Defendant “called in for
curfew” at 8:55 p.m. but was observed by her case manager at Wal-Mart some distance
from her residence at 8:54 p.m. The Defendant was sanctioned for this violation on April
21, 2016, and admitted that she lied and violated her curfew. The Defendant was
sanctioned a second time on June 2, 2016, for driving without a license, a curfew
violation, and for lying. Based upon these instances, the Defendant was placed “on-the-
clock,” where the Defendant was required to perform specific duties for each day to show
that she was serious about compliance. The Defendant failed to meet her responsibilities
with these newly imposed daily duties and ultimately was terminated from the program.

       Mr. Bailey testified that he was aware of alternative treatment programs that might
be available to the Defendant; however, he did not believe she would benefit from any of
those programs at that time. He further opined that he did not believe the Defendant
would comply with the Drug Court Program.

      On cross-examination, Mr. Bailey testified that the Defendant initially attended
Memphis Recovery Center residential treatment on October 7, 2015. The Defendant
completed this program but not “successfully” and was returned to drug court on
December 10, 2015. Mr. Bailey stated that he was not aware of any drug tests that the
Defendant had failed while in the Drug Court Program. He agreed that the Defendant

                                           -2-
was “essentially compliant” from December 10, 2015, through the first violation date of
March 31, 2016.

      Based upon this evidence the trial court revoked the Defendant’s suspended
sentence finding that “[t]here’s really not anything of substance that’s positive about her
engagement in drug court” and that “[s]he failed and she failed and lied, and she lied and
she will not comply for whatever reason.” It is from this judgment that the Defendant
appeals.

                                       II. Analysis

        The Defendant asserts that the trial court abused its discretion when it revoked her
probation sentence and failed to consider an alternative sentence. The State responds that
the trial court acted within its authority and soundly exercised its discretion in revoking
the Defendant’s probation sentence. We agree with the State.

       A trial court’s authority to revoke a suspended sentence is derived from Tennessee
Code Annotated section 40-35-310 (2014), which provides that the trial court possesses
the power “at any time within the maximum time which was directed and ordered by the
court for such suspension, . . . to revoke . . . such suspension” and cause the original
judgment to be put into effect. A trial court may revoke probation upon its finding by a
preponderance of the evidence that a violation of the conditions of probation has
occurred. T.C.A. § 40-35-311(e) (2014). “In probation revocation hearings, the
credibility of witnesses is to be determined by the trial judge.” State v. Mitchell, 810
S.W.2d 733, 735 (Tenn. Crim. App. 1991). If a trial court revokes a defendant’s
probation, options include ordering confinement, ordering the sentence into execution as
originally entered, returning the defendant to probation on modified conditions as
appropriate, or extending the defendant’s period of probation by up to two years. T.C.A.
§§ 40-35-308(a), (c), -310 (2014); see State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999).

       The judgment of the trial court in a revocation proceeding will not be disturbed on
appeal unless there has been an abuse of discretion. See State v. Shaffer, 45 S.W.3d 553,
554 (Tenn. 2001); State v. Smith, 909 S.W.2d 471, 473 (Tenn. Crim. App. 1995). In
order for this Court to find an abuse of discretion, “there must be no substantial evidence
to support the conclusion of the trial court that a violation of the conditions of probation
has occurred.” Shaffer, 45 S.W.3d at 554. Further, a finding of abuse of discretion
“‘reflects that the trial court’s logic and reasoning was improper when viewed in light of
the factual circumstances and relevant legal principles involved in a particular case.’” Id.
at 555 (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).



                                           -3-
       The record in this case provided substantial evidence to support the trial court’s
revocation of probation. The Defendant, in her brief, argues that because the violations
were “only technical” the trial court abused its discretion in revoking her “probation in
full.” A requirement of the Defendant’s probation was participation and compliance with
the Drug Court Program. By her own admission, the Defendant failed to comply with the
drug court conditions; thus, the evidence supports the trial court’s finding of a violation.
After the trial court found that the Defendant had violated the terms of her probation it
retained discretionary authority, pursuant to Tennessee Code Annotated section 40-35-
310(b), to order the Defendant to serve her sentence in incarceration.

       The determination of the proper consequence of a probation violation embodies a
separate exercise of discretion. State v. Hunter, 1 S.W.3d 643, 647 (Tenn. 1999). Case
law establishes that “an accused, already on probation, is not entitled to a second grant of
probation or another form of alternative sentencing.” State v. Jeffrey A. Warfield, No.
01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App., at Nashville, Feb. 10,
1999), perm. app. denied (Tenn. June 28, 1999).

        The record clearly reflects that the Defendant violated the terms of her probation.
The Defendant failed to comply with the probation sentence requirement that she
participate in the Drug Court Program by being terminated from it. Her termination was
based upon lying, her repeated failure to comply with curfew requirements, acquiring a
new charge of driving without a license, and failures to report to her case manager as
ordered. The record supports the trial court’s revocation of the Defendant’s probation.
Further, the trial court acted within its authority when it ordered the incarceration of the
Defendant for the remainder of the original sentence. Mr. Bailey testified that the
Defendant was not complying and, in his opinion, would not comply with the drug court
requirements, and he could think of no alternative treatment that she was likely to comply
with at that time. We conclude that the trial court did not err when it ordered the
Defendant to serve the balance of her sentence incarcerated. The Defendant is not
entitled to relief.

                                     III. Conclusion

     Based on the foregoing reasoning and authorities, we affirm the trial court’s
judgment.


                                              ____________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE



                                           -4-